CHRISTIAN, Chief Judge
ORDER
This matter is before the Court on appeal from a judgment from the Municipal Court, denying appellant’s motion for a new hearing.
It appears from the record and the arguments advanced by the respective parties that at the hearing below on the merits appellee was permitted to offer in evidence a transcript of proceedings had in the State of Florida. Appellant had been afforded no opportunity to read this transcript which, it appeared, weighed heavily in the court’s decision. The transcript was produced for the first time on the day of the hearing.
*224Appellant had previously offered to call as witnesses in support of his contention a psychiatrist who had recently observed and examined one of the children involved in this matter. Appellant asserts that this psychiatrist would have offered testimony which would indicate that the best interest of that child required that he remain with his father, the appellant herein. On the day of the hearing, this witness was unavailable, and it appears that the appellant was compelled to go forward despite the absence of this material witness.
In these circumstances, appellee having had the opportunity to produce evidence, much of which took appellant by surprise, and the appellant not having had the opportunity to offer the evidence he desired in support of his case, it would appear that the interest of justice demands that a full hearing be had, at which time each of the parties should be allowed to present any relevant evidence.
Accordingly, IT IS ORDERED, that the judgment of the Municipal Court be, and the same is hereby, reversed, and the case is remanded to that court for a full and plenary hearing.